Citation Nr: 1010535	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-09 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for anemia.  

2.  Entitlement to service connection for the residuals of a 
mycoplasma infection.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

In October 2009, the Veteran presented testimony at a 
personal hearing conducted in Washington, D.C. before the 
undersigned who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
this personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO.  By an October 
2009 statement, he related that he was waiving the right to 
have this additional evidence reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

During his hearing, the Veteran appeared to assert that he 
had several conditions secondary to his claims for anemia and 
mycoplasma including chronic cough, difficulty breathing, 
neuropathy, middle ear problem, cold chills, cold sweats, 
diarrhea, and constipation.  These issues have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to service connection for the 
residuals of a mycoplasma infection is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf from August 1990 
to April 1991.

2.  Anemia has not been shown to be causally or etiologically 
related to the Veteran's military service, to include his 
service during the Persian Gulf War.


CONCLUSION OF LAW

The criteria for service connection for anemia have not been 
met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in October 2006 with regard to the 
claim for service connection for anemia.  The letter 
addressed all of the notice elements for service connection 
on a direct basis, to include those pertaining to the 
relevant rating criteria or effective date provisions, and 
was sent prior to the initial unfavorable decision by the AOJ 
in November 2006.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

During his hearing, the Veteran appeared to assert that his 
anemia is related to his service in the Persian Gulf War.  
The Board acknowledges that the Veteran did not receive 
notice specific to how to substantiate his claim for service 
connection for anemia as the result of service in the Gulf.  
However, the Board finds that any failure in affording the 
Veteran notice was non-prejudicial.  In this regard, the 
Veteran's representative recited the text of the Persian Gulf 
War Benefits Act and the Veteran himself described what he 
believed to the be chronic nature of his symptomatology as he 
related it to his service in the Persian Gulf, indicating a 
familiarity with the criteria necessary to establish service 
connection based on service in the Gulf.  Further, the 
Veteran was provided with the criteria for establishing 
service connection as the result of service in the Gulf in 
the November 2005 notice letter in connection with his claim 
for service connection for the residuals of mycoplasma 
infection.  Moreover, the Board notes that service connection 
has been granted for fibromyalgia on a presumptive basis as 
the result of his service in the Gulf, again indicating a 
familiarity of the evidence and information necessary to 
establish service connection as related to service in the 
Gulf.  Based on the above, the Board finds that a reasonable 
person would be aware of the criteria to establish service 
connection as a result of service in the Gulf.  Accordingly, 
the Board finds no prejudice to the Veteran with any failure 
on VA's part in providing notice.  
VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for service 
connection for anemia.  All available service treatment 
records as well as all identified VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically in connection with his claim for 
service connection for anemia.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the claim for service connection for anemia because there is 
no in-service evidence of anemia besides the Veteran's own 
statements, which, as will be discussed below, have been 
afforded little persuasive value.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Moreover, an examination 
is not needed because no competent evidence has been 
submitted to indicate that anemia is associated with an 
established event, injury, or disease in service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for service connection for anemia in this case.  38 C.F.R. § 
3.159(c)(4)(i).     

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to his claim for service connection for anemia.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.
LAW AND ANALYSIS

1.  Entitlement to service connection for anemia.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. 
§ 3.317(a)(1)(ii).  There must be no affirmative evidence 
that relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or 
symptoms have been attributed to a known clinical diagnosis 
in the particular veteran's case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for anemia.  
The Veteran testified that he was first diagnosed with anemia 
in 1980 and was given medication, slow K and iron tablets in 
particular, to treat it.  He asserted that private physician 
Dr. M attributed his iron deficiency/anemia to his service in 
the Persian Gulf.  

As a preliminary matter, the Board finds that anemia is a 
clinically diagnosed disorder, and is therefore not subject 
to the undiagnosed illness provisions.  38 C.F.R. § 
3.317(a)(1)(ii).  Consequently, the Board will consider 
whether the Veteran is entitled to service connection for 
anemia on a direct basis.  

The service treatment records were competently absent for 
complaints, treatment, findings, or diagnoses of anemia.  In 
this regard, February 1992 and July 1994 records reflected a 
normal red blood count.  Importantly, the Veteran underwent a 
complete blood count as part of a Persian Gulf Illness 
Evaluation in November and December 2004.  There was no 
mention of any abnormal red blood cells, iron deficiency, or 
diagnosis of anemia.  Thus, there was no showing of anemia or 
iron deficiency during service.

The Board acknowledges the Veteran's testimony that he was 
diagnosed with anemia in 1980s and was put on medications for 
it.  Although the Veteran is competent to report that he was 
diagnosed with anemia in the 1980s and given medication to 
treat it, the Board does not find his recollection to be 
persuasive.  In this regard, the Board notes that there are 
no service treatment records at any point during his 30 year 
military career that indicate an iron deficiency, low red 
blood cell count, or evidence of anemia.  Moreover, the Board 
finds it significant that the Veteran went on to testify that 
his iron deficiency was related to being exposed to the 
aftermath of an ammunition dump at Kishmire during his Gulf 
Service, which was approximately 10 years after 1980.  Thus, 
it is somewhat unclear when the Veteran asserts that he was 
diagnosed with anemia.  

In fact, the first finding of mild anemia was in a September 
2002 private treatment entry of Dr. V.M. of the W.M.S.  In 
September 2002, the Veteran underwent a bone marrow biopsy to 
ascertain whether he had anemia, leukopenia, and 
thrombocytopenia.  Following that testing, a record noted 
that the bone marrow aspiration and biopsy with flow 
cytometry and chromosomal analysis had been obtained and 
reviewed.  The relevant diagnoses were mild thrombocytopenia 
and iron deficiency.  

As noted above, the first finding of mild anemia was in 2002, 
approximately seven years after his separation from service.   
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

To the extent that the Veteran is contending he has had 
anemia beginning in 1980 that has come and gone until it 
worsened after being exposed to the ammunition dump, the 
Board finds that this is not supported by the other 
contemporaneous evidence of record which is absent for such 
findings.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence can have greater probative value 
than inconsistent testimony provided by the claimant at a 
later date).  In particular, when describing his past medial 
history during his 1994 Persian Gulf Illness Evaluation, the 
Veteran reported that he enjoyed good health until the last 
few years.  He specifically mentioned having hypertension, 
gastrointestinal reflux, chronic prostatius, and central 
sleep apnea, but there was no mention of any anemia.  
Moreover, the Board finds it significant that the Veteran 
underwent extensive testing during his 1994 Persian Gulf 
Illness Evaluation where he described in detail the 
symptomatology he stated was related to his service in the 
Gulf, yet despite complete blood counts, there was no 
indication of anemia.  Thus, due to the lack of objective 
medical evidence of anemia at any time in the Veteran's 
service treatment records, the absence of anemia when 
relaying his past medical history, as well as the extensive 
post-Gulf War deployment Persian Gulf Illness Evaluation 
wherein the Veteran's symptomatology was evaluated and 
clinically tested, the Board assigns little probative value 
to the Veteran's recollections that he was diagnosed with 
anemia while in service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  Accordingly, the Board finds that 
anemia was not indicated during service or for several years 
thereafter.  

Moreover, the Board notes that there is no competent medical 
evidence of record indicating an association between the 
Veteran's military service, to include that in the Persian 
Gulf, and the post-service findings of anemia.  Although the 
Veteran asserted that private physician Dr. M attributed his 
iron deficiency/anemia to his service in the Persian Gulf, 
there was no such medical record in the Veteran's claims 
file.  Further, the Veteran was given an additional sixty 
days following his October 2009 hearing to obtain a letter 
from Dr. M stating such, but none has been associated with 
the claims file.  Although the Veteran might sincerely 
believe that his anemia is related to service, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the Veteran has been shown to have anemia.  
However, there is no persuasive evidence of anemia in service 
or any indicating that anemia is causally or etiologically 
related to his service.  Therefore, service connection for 
anemia must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for anemia is denied.  


REMAND

2.  Entitlement to service connection for the residuals of a 
mycoplasma infection.

The Veteran contends that he contracted mycoplasma infection 
while serving during the Persian Gulf War.  The Veteran's 
service records indicate that he served in the Persian Gulf 
from August 1990 to April 1991.  The Veteran asserts that he 
has had a chronic cough since his return from the Gulf.  He 
also testified that he has had middle ear problems.  

The service treatment records dated in 1994 indicated that 
the Veteran complained of a cough since returning from Saudi 
Arabia.  A December 1994 Persian Gulf Illness Evaluation 
noted that the Veteran reported having pneumonia as a child.  
There were no notations of a mycoplasma infection in his 
service treatment records.

In fact, the first finding of mycoplasma was in a July 2005 
VA treatment entry.  The examiner noted that this could be 
caused from an old pneumonia infection.  An August 2005 VA 
treatment entry indicated that the Veteran had a positive 
mycoplasma antibody.  The Veteran reported a chronic 
nonproductive cough since 1992.  The assessment/plan was 
mycoplasma pneumonia with the notation that the Veteran had 
been on Gatifloxacin for four months which covers mycoplasma.  

In July 2006, the Veteran underwent a VA examination for Gulf 
War related illnesses.  The Veteran reported that he was 
diagnosed with mycoplasma pneumonia in 1994 and in 2002 he 
had a chest x-ray which showed chronic mycoplasma in his 
lungs.  (The Board notes that these findings were not found 
via a review of the service treatment records.)  The Veteran 
attributed symptoms of a dry chronic cough, chills, never 
staying warm, and waking at night with chills to the 
mycoplasma infection.  The examiner commented that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  Tests were 
negative for mycoplasma.  The examiner went on to note that 
if the Veteran was working in a hot area he can have more 
coughing and that there were moderate effects on shopping, 
exercise, recreation, grooming, and driving and severe 
effects on sports and traveling.  

The Board concludes that additional development is necessary 
before a decision can be reached on this matter.  In this 
regard, the Board is unclear whether the Veteran currently 
has any residuals of mycoplasma infection.  Although the 
examiner noted that he did not, the examiner went on to note 
that if the Veteran was working in a hot area he could have 
more coughing and that there were moderate effects on 
shopping, exercise, recreation, grooming, and driving and 
severe effects on sports and traveling, which indicates that 
there are residuals of the mycoplasma infection.  The Board 
finds that a remand is necessary for another examination to 
clarify if there are any residuals.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for the residuals of a 
mycoplasma infection.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
and July 2006 VA examination, the examiner 
should render any relevant diagnoses.  The 
Board is particularly interested in 
ascertaining whether the mycoplasma 
infection is chronic in nature or whether 
there are any residuals thereof.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current chronic or residuals 
of a mycoplasma infection is causally or 
etiologically related to the chronic cough 
that the Veteran began experiencing after 
his service in the Persian Gulf (August 
1990 to April 1991) as opposed to its being 
more likely due to some other factor or 
factors.  The Board is particularly 
interested in ascertaining whether the 
Veteran contracted a mycoplasma infection 
while serving in the Persian Gulf.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


